722 So. 2d 965 (1998)
AVANTE, INC., d/b/a Avante At Inverness, Avante Villa At Jacksonville Beach, Avante At Boca Raton, Avante At Leesburg, And Avante At Lake Worth, Appellant,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 98-1703
District Court of Appeal of Florida, First District.
December 31, 1998.
*966 Susan L. Turner of Holland & Knight LLP, Tallahassee, for Appellant.
Steven A. Grigas, Senior Attorney, Agency for Health Care Administration, Tallahassee, for Appellee.
PER CURIAM.
Avante, Inc. appeals a final order denying its petition for a formal administrative hearing. The Agency for Health Care Administration denied the petition on the ground that it was untimely, but the allegations of the petition are facially sufficient to provide an equitable basis to excuse the delay in filing. Therefore, we reverse and remand for an evidentiary hearing on the limited issue whether equitable tolling operates to excuse the late filing of the petition. See Machules v. Dep't of Admin., 523 So. 2d 1132 (Fla.1988); Unimed Laboratory, Inc. v. Agency for Health Care Admin., 715 So. 2d 1036 (Fla. 3d DCA 1998).
If Avante demonstrates that the facts demand the application of the doctrine of equitable tolling, the Agency must accept the Petition for Formal Hearing as timely filed. See § 120.68(7)(a), Florida Statutes (1997); Unimed; Machules.
Reversed and remanded.
BOOTH, VAN NORTWICK and PADOVANO, JJ., CONCUR.